Opinion by
Judge Crumlish, Jr.,
In these eminent domain cases, commercial condemnees (Claimants) have appealed orders of the court of common pleas remanding their individual claims for increased business dislocation damages to a board of view. Since the cases involve similar facts and legal issues, they were consolidated for our determination.
In 1971, the business dislocation damage provisions of the Eminent Domain Code1 (Code) were amended by the addition of Article VI-A2 which provides for increased special damages for displacement. Section 601-A of the new Article, 26 P.S. AL-601A, provides dislocation damages for those displaced from their business. In general, the damages cover payment for *510any loss of personal property resulting from displacement plus a “solaeement” payment. The “solaeement” payment is allowed when the relocation results in a substantial loss of existing patronage and where the enterprise has no other locations which are unaffected by condemnation. Beimbursement is also provided for expenses incurred in searching for a replacement business.
Article VI-A also provides that all persons who were displaced on or after January 2, 1971 are entitled to the new benefits3 even though there may have been a final disposition of their claims under the prior displacement damage provisions.4 In addition, persons displaced between January 2, 1971 and December 29, 1971 (the effective date of the new Article VT-A) are entitled to the greater sum of the displacement damages to which they are entitled under Article VI-A or any prior law.
In the instant appeals, the displacements all occurred after January 2, 1971 and before December 29,1971.
Verdicts were entered in favor of each Claimant for dislocation damages under the pre-Article VI-A provisions. In some of the cases, the verdicts were entered after stipulations waiving viewer proceedings. In others, the verdicts were entered upon awards of the boards of view. In one case, the verdict was entered after a trial in the court of common pleas on the issue of business dislocation damages. Judgments had been entered upon all verdicts and the condemning authority has paid the claims.
On August 30, 1973, Claimants petitioned the court of common pleas for increased business disloca*511tion damages pursuant to Article VI-A. The court below remanded these claims to the board of view for determinations as to the amount of increased damages to which each Claimant was entitled. It is from these orders that the instant appeals arise.
The narrow issue for our determination is whether the court below should have determined the amounts due Claimants for increased business dislocation damages or remanded the claims to the board of view.
In Mobil Oil Corp. v. Commonwealth of Pennsylvania, Dept. of Transportation, 11 Pa. Commonwealth Ct. 593, 315 A. 2d 639 (1974), we held that the power to award business dislocation damages under Article VI-A is in the board of view and not the acquiring agency. Mobil Oil Corp. also held that Section 604-A of the Code, 26 P.S. §1-604A, authorizing the Attorney Greneral to promulgate regulations for the implementation of the business displacement damage provisions, does not relieve the board of view of its jurisdiction to determine a condemnee’s right to these damages. The court of common pleas may determine the amount of business dislocation damages when the claim is before it on a de novo appeal from the award of the board of view.5 See Redevelopment Authority of the City of Chester v. Swager, 12 Pa. Commonwealth Ct. 437, 316 A.2d 136 (1974). However, these claims are not in that procedural posture since Claimants have not yet pursued the proper board of view route. The court below properly remanded the claims to a board of view to fix the amount of additional business dislocation damages to which Claimants were entitled under Article VI-A.
*512Order
And Now, this 15th day of July, 1976, the orders of the Court of Common Pleas of Philadelphia County are hereby affirmed.

 Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-101 et seq.


 Act of December 29, 1971, P.L. 640, 26 P.S. §§ 1-601A-1-606A.


 Section 606-A of the Code, 26 P.S. §1-606A.


 Sections 609 and 610 of the Code (now repealed) provided damages for business dislocation.


 The de novo appeal from the award of a board of view is taken pursuant to Sections 515-517 of the Code, 26 P.S. §§1-515-1-517.